DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1 – 15 are pending.  Claims 1 – 15 were amended.

Information Disclosure Statement
The IDS dated 20 October 2021 includes a Japanese office action for Japanese Patent Application No. 2020-539716.  The provided office action is in Japanese, and has not been considered by the Examiner.
The IDS dated 29 March 2022 includes a Korean office action for Korean Patent Application No. 10-2018-0114990.  The provided office action is in Korean, and has not been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 – 15 are objected to because of the following informalities:  Claims 1 and 15 include the element/step “a both-end voltage of the battery”.  This appears to mean a “terminal voltage” of a battery, defined as “voltage measured across the terminals of the battery when there is no load connected to the terminal.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 include the element/step “a both-end voltage of the battery”.  This appears to mean a “terminal voltage” of a battery, defined as “voltage measured across the terminals of the battery when there is no load connected to the terminal”.  This is commonly referred to a “open circuit voltage”, or OCV.   However, “a both-end voltage of the battery” could be interpreted as the voltage measured while the battery is under load, called “voltage under load” or “loaded voltage’.   For the purpose of the instant examination, the Examiner interprets “a both-end voltage of the battery” as a “measured voltage” of the battery.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 include the element/step “measure a parking duration of the vehicle”.  There is no step/element recited in the claim capable of indicating when a “parking duration” begins or ends.  Therefore, the Examiner cannot determine how the “parking duration” is to be measured.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 include the element/step “correct the both-end voltage value of the battery based on the discharge current value when measuring the both-end voltage of the battery.”  It is unclear if the measured voltage is corrected once using the “discharge current value”, if the measured voltage is corrected every time it is measured, or if the measured voltage is corrected only when the “discharge current value” is determined.   For the purpose of the instant examination, the Examiner interprets this as defining a correction factor that is used with all subsequent measurements of voltage across the battery.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 include the elements/steps
determine a SOC estimation mode based on the parking duration, and estimate an initial SOC of the battery at the starting of the vehicle based on the discharge current value during the parking duration according to the determined SOC estimation mode, or correct the both-end voltage value of the battery based on the discharge current value when measuring the both-end voltage of the battery and estimate the initial SOC of the battery at the starting of the vehicle based on the corrected both-end voltage value of the battery.
It is not clear how to define the alternatives in the elements/steps above.  This could be interpreted as “determine a SOC estimation mode, then either estimate an initial SOC or correct the both-end voltage value, and then estimate the initial SOC”.  This could also be interpreted as “determine a SOC estimation mode while also estimating an initial SOC, or correct the both-end voltage value while also estimating an estimate the initial SOC”.  For the purpose of the instant examination, the Examiner interprets this as “determine a total discharge current the vehicle was parked; calculate an adjusted terminal voltage based on the determined total discharge current; estimate the initial SOC at the starting of the vehicle using either the total discharge current or the adjusted terminal voltage”.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 15 include the element/step “a start ending point”. It is unclear if this is the time that a starting process completes, for example when the output level of the engine stabilizers, or if this the time that the vehicle is turned off after being parked. For the purpose of the instant examination, the Examiner interprets “a start ending point” as “the time a vehicle was turned off”.
Claims 3 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 includes the element/step “when the vehicle is parked to terminate the starting of the vehicle”.  It is unclear how to interpret “terminate the starting”, and it is unclear if “terminate the starting” happens as an effect of “the vehicle is parked”.  For the purpose of the instant examination, the Examiner interprets this as “the vehicle is turned off after having been parked”.
Claims 6 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 includes the elements/steps
wherein the SOC estimation mode includes a SOC correction mode in which the initial SOC of the battery at the starting of the vehicle is estimated based on the discharge current value of the battery during the parking duration, and an open circuit voltage (OCV) estimation mode in which the both-end voltage value of the battery is corrected based on the discharge current value of the battery and the initial SOC of the battery at the starting of the vehicle is estimated based on the corrected both-end voltage value of the battery. 
It is unclear if “the initial SOC of the battery at the starting of the vehicle is estimated based on the corrected both-end voltage value of the battery” is part of the “an open circuit voltage (OCV) estimation mode” or if it is part of the “SOC estimation mode”.  It is unclear if the “SOC estimation mode” includes both “a SOC correction mode” and “an open circuit voltage (OCV) estimation mode”, or if the “SOC estimation mode” only includes the “SOC correction mode”.  For the purpose of the instant examination, the Examiner interprets that the “an open circuit voltage (OCV) estimation mode” is a separate limitation. 

Note: All art rejections applied are as best understood by the examiner.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
An apparatus for estimating a state of charge (SOC) of a vehicle-starting battery, comprising: 
a current measuring unit configured to measure a discharge current of the battery; 
a voltage measuring unit configured to measure a both-end voltage of the battery; and
a processor configured to 
	receive the discharge current value and the both-end voltage value of the battery from the current measuring unit and the voltage measuring unit, 
	measure a parking duration of the vehicle, 
determine a SOC estimation mode based on the parking duration, and 
	estimate an initial SOC of the battery at the starting of the vehicle based on the discharge current value during the parking duration according to the determined SOC estimation mode, or 
	correct the both-end voltage value of the battery based on the discharge current value when measuring the both-end voltage of the battery and 
	estimate the initial SOC of the battery at the starting of the vehicle based on the corrected both-end voltage value of the battery.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “receive the discharge current value and the both-end voltage value”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  As stated in the MPEP §2106.04(a)(2)(III)(A): In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A

For example, the step of “receive” encompasses a user examining the performance results of a battery, in terms of votage and current measurements, and calculating the amount of power consumed by the vehicle from the battery. 
The limitation of “measure a parking duration”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “measure” encompasses a user monitoring a timer or stopwatch, and noting the amount of time that has elapsed using simple arithmetic.  Alternatively, the step of “measure” encompasses a computer staring a timer and then reading the accumulated number of seconds when the timer is stopped. 
The limitation of “estimate an initial SOC of the battery”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “estimate” encompasses a computer performing the calculations of equation 5, as shown on page 18 of the instant specification, to determine an estimate of the open circuit voltage as a step in estimating the state of charge of the battery.  
The limitation of “correct the both-end voltage value of the battery”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “correct” encompasses a user performing a mental subtraction of one number from another, perhaps judging a safety margin to avoid over-discharging a battery examining the performance results of a battery, and consulting charts or tables of performance data to estimate the future performance of the battery.  Alternatively, the step of “correct” could be performed by a computer using the mathematical calculation shown as equation 5, on page 18 of the instant specification
The limitation of “estimate the initial SOC of the battery”, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, the step of “estimate” encompasses a computer repeatedly applying the calculation of equations 1 – 4, as shown on pages 14 and 15 of the instant specification, to determine the amount of power that was lost while the vehicle was turned off.  Alternatively, this step encompasses a user making a value judgement about the SOC of the battery based on a measured voltage and existing tables that map voltage to state of charge.
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of a battery, a processor, a current measuring unit, and a voltage measuring unit. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The battery is also recited at a high-level of generality, and lacks specific narrowing details regarding how the battery is constructed or utilized.  The current measuring unit and voltage measuring unit are also recited at a high-level of generality, and lacks specific narrowing details regarding how the voltage or current values are acquired.  The claim is silent with regard to an element that makes use of the state of charge of the battery.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the classification, quantification, and prediction steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Devices to measure current and voltage are commonly seen with battery powered systems, and the battery, current measuring unit, and voltage measuring unit are all recited at a high level of generality, and lack specific narrowing details regarding the construction or arrangement of these elements.  These elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claim 15 is similar to representative claim 1, and does not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.  The claims are not patent eligible.

Dependent claims 2 – 10 and 14 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  
The claims are not patent eligible.

Dependent claims 11 – 13 add a limitation of “a temperature measuring unit”.  The use of a thermometer with a battery amounts to collecting data required for the application of the abstract idea.  A thermometer is commonly seen used along with current measurements and voltage measurements of a battery.   The claim does not introduce additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi, US 2017/0254856 (hereinafter 'Shiraishi').

Regarding claim 1: Shiraishi teaches an apparatus for estimating a state of charge (SOC) of a vehicle-starting battery, comprising: 
a current measuring unit configured to measure a discharge current of the battery ([0046; FIG 4]: current sensor 41); 
a voltage measuring unit configured to measure a both-end voltage of the battery ([0051, 0052; Fig 4]: voltage detecting circuit 31); and
a processor ([0051, 0053; Fig 4]: CPU 33 inside battery management unit 30) configured to 
	receive the discharge current value and the both-end voltage value of the battery from the current measuring unit and the voltage measuring unit ([0048, 0052; Fig 4]: discloses acquiring the voltages of the individual energy storage units 21 and the voltage of the assembled battery 20, and acquiring the current flowing through the load using current sensor 41), 
	measure a parking duration of the vehicle ([0072, 0078, 0087; Fig 9]: discloses measuring the amount of time since the last communication from the ECU to the CPU. In the figure, the last communication is shown as “TP”, and the start of the “parked state” is determined to be at the time TP + T, shown as the start of period “P”, the time the CPU is first activated.  After the time T+P, each subsequent processing point adds a 60 second duration to the parking interval);
		determine a SOC estimation mode based on the parking duration ([0083 – 0086; Fig 8]: discloses an estimation process that calculates an average amount of current consumed per time interval, and a determination if the detected discharge current has changed in a meaningful way from the baseline current usage, in which case a new estimation process is executed), and 
	estimate an initial SOC of the battery at the starting of the vehicle based on the discharge current value during the parking duration according to the determined SOC estimation mode ([0063, 0064, 0093, 0094; Fig 5]: discloses estimating the state of charge of the battery using the accumulated charge-discharge amount, where the estimation process determines a more precise amount of “dark current” consumed while the vehicle is parked).

Shiraishi is silent with respect to
correct the both-end voltage value of the battery based on the discharge current value when measuring the both-end voltage of the battery and estimate the initial SOC of the battery at the starting of the vehicle based on the corrected both-end voltage value of the battery,

However, as best understood by the Examiner, the claim covers either an estimation of the initial SOC using a total detected discharge current value or an estimation of the initial SOC using a modified terminal voltage.  Shiraishi teaches the former of the two alternatives.

Regarding claim 2: Shiraishi teaches the apparatus for estimating the SOC according to claim 1, as discussed above, wherein the processor is configured to measure the parking duration based on an elapse time from a start ending point of the vehicle to a restarting point of the vehicle ([0072; Fig 9]: discloses measuring the amount of time since the last communication from the ECU to the CPU. In the figure, the last communication is shown as “TP”, and the start of the “parked state” is determined to be at the time TP + T). 

Regarding claim 3: Shiraishi teaches the apparatus for estimating the SOC according to claim 1, as discussed above, wherein when the vehicle is parked to terminate the starting of the vehicle, the processor is configured to wake up at every predetermined cycle during the parking duration and estimate the SOC of the battery based on the discharge current value measured by the current measuring unit at the wake-up ([0074 – 0076]: discloses that the processors goes into a “suspend” mode, which is followed by a periodic wake up mode where the CPU detects the amount of discharge current flowing from the battery).

Regarding claim 4: Shiraishi teaches the apparatus for estimating the SOC according to claim 3, as discussed above, wherein the processor is configured to estimate a SOC change amount during one cycle based on the discharge current value measured by the current measuring unit at the wake-up and estimate the SOC of the battery based on the SOC change amount ([0083, 0060; Fig 5]: discloses the CPU calculating the amount off current consumed over the interval since the last time the CPU was awake, and adding that into a running total of current consumed, called the “accumulated dark current value”.  This total amount of dark current is used to estimate the state of charge of the battery).

Regarding claim 5: Shiraishi teaches the apparatus for estimating the SOC according to claim 4, as discussed above, wherein the processor is configured to update the SOC of the battery at every wake-up cycle during the parking duration by correcting the SOC of the battery based on a value obtained by subtracting a SOC change amount estimated at a present cycle from the SOC of the battery estimated at a previous cycle ([0083, 0060; Fig 5]: discloses the CPU calculating the amount off current consumed over the interval since the last time the CPU was awake, and adding that into a running total of current consumed, called the “accumulated dark current value”.  This total amount of dark current is used to estimate the state of charge of the battery).

Regarding claim 14: Shiraishi teaches a battery pack, comprising the apparatus for estimating the SOC according to claim 1 ([0039; Fig 3]: discloses a set of energy storage elements 21 (battery cells) arranged in a battery case 11).

Regarding claim 15: Shiraishi teaches a method for estimating a state of charge (SOC) of a vehicle-starting battery, comprising: 
	 a current measuring step of measuring a charge/discharge current of the battery ([0046, 0048; FIG 4]: current sensor 41 “measures a current value flowing through the energizing line L”); 
	a voltage measuring step of measuring a both-end voltage of the battery ([0051, 0052; Fig 4]: voltage detecting circuit 31 detects the battery voltage); and
	 a SOC estimating step of receiving the discharge current value and the both-end voltage value of the battery measured in the current measuring step and the voltage measuring step ([0048, 0052; Fig 4]: discloses acquiring the voltages of the individual energy storage units 21 and the voltage of the assembled battery 20, and acquiring the current flowing through the load using current sensor 41), 
measuring a parking duration of the vehicle ([0072, 0078, 0087; Fig 9]: discloses measuring the amount of time since the last communication from the ECU to the CPU. In the figure, the last communication is shown as “TP”, and the start of the “parked state” is determined to be at the time TP + T, shown as the start of period “P”, the time the CPU is first activated.  After the time T+P, each subsequent processing point adds a 60 second duration to the parking interval), 
determining a SOC estimation mode based on the parking duration ([0083 – 0086; Fig 8]: discloses an estimation process that calculates an average amount of current consumed per time interval, and a determination if the detected discharge current has changed in a meaningful way from the baseline current usage, in which case a new estimation process is executed), and 
estimating an initial SOC of the battery at the starting of the vehicle based on the discharge current value during the parking duration according to the determined SOC estimation mode ([0063, 0064, 0093, 0094; Fig 5]: discloses estimating the state of charge of the battery using the accumulated charge-discharge amount, where the estimation process determines a more precise amount of “dark current” consumed while the vehicle is parked).

Shiraishi is silent with respect to
correcting the both-end voltage value of the battery based on the discharge current value when measuring the both-end voltage of the battery and estimating the initial SOC of the battery at the starting of the vehicle based on the corrected both-end voltage value of the battery. 

However, as best understood by the Examiner, the claim covers either an estimation of the initial SOC using a total detected discharge current value or an estimation of the initial SOC using a modified terminal voltage.  Shiraishi teaches the former of the two alternatives.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Takashima et al., US 2016/0131716 (hereinafter 'Takashima').

Regarding claim 6: Shiraishi teaches the apparatus for estimating the SOC according to claim 5, as discussed above, wherein the processor determines the SOC estimation mode based on the parking duration and a predetermined reference time value ([0083 – 0086; Fig 8]: discloses an estimation process that calculates an average amount of current consumed per time interval, and a determination if the detected discharge current has changed in a meaningful way from the baseline current usage, in which case a new estimation process is executed), and wherein the SOC estimation mode includes a SOC correction mode in which the initial SOC of the battery at the starting of the vehicle is estimated based on the discharge current value of the battery during the parking duration ([0063, 0064, 0093, 0094; Fig 5]: discloses estimating the state of charge of the battery using the accumulated charge-discharge amount, where the estimation process determines a more precise amount of “dark current” consumed while the vehicle is parked).

Shiraishi is silent with respect to
an open circuit voltage (OCV) estimation mode in which the both-end voltage value of the battery is corrected based on the discharge current value of the battery and the initial SOC of the battery at the starting of the vehicle is estimated based on the corrected both-end voltage value of the battery. 

Takashima teaches a method of estimating the open circuit voltage of a vehicle battery when leakage current (“dark current”) is considered ([Abstract]) that includes 
an open circuit voltage (OCV) estimation mode in which the both-end voltage value of the battery is corrected based on the discharge current of value of the battery and the initial SOC of the battery at the starting of the vehicle is estimated based on the corrected both-end voltage value of the battery ([0053 – 0061; Fig 7]: discloses calculating an open circuit voltage based on a model of the voltage drop, where the model uses the initial state of charge, temperature, and the measured “dark current”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shiraishi in view of Takashima to incorporate a model of the voltage drop attributable to the leakage current, resulting in a more accurate estimation of the state of charge of the battery.

Regarding claim 7: Shiraishi in view of Takashima teaches the apparatus for estimating the SOC according to claim 6, as discussed above, wherein the processor is configured to determine that the SOC estimation mode is the SOC correction mode when the parking duration is smaller than the predetermined reference time value (Shiraishi: [0072; Fig 8]: discloses determining, in S21, if the vehicle has been parked for a minimum time before starting the leakage current estimation process).

Regarding claim 8: Shiraishi in view of Takashima teaches the apparatus for estimating the SOC according to claim 7, as discussed above, wherein when it is determined that the SOC estimation mode is the SOC correction mode, the processor is configured to estimate the initial SOC of the battery at the starting of the vehicle based on the SOC of the battery updated at every wake-up cycle (Shiraishi: [0087]: discloses accumulating a total amount of current at each wake-up of the processor, by adding the incremental amount of dark current in the detection cycle to a running total).

Regarding claim 9: Shiraishi in view of Takashima teaches the apparatus for estimating the SOC according to claim 8, as discussed above, wherein the processor is configured to estimate a SOC change amount after a previous wake-up cycle based on the discharge current value at the starting of the vehicle, correct the SOC of the battery updated at the previous wake-up cycle based on the SOC change amount, and estimate the initial SOC of the battery at the starting of the vehicle based on the corrected SOC of the battery (Shiraishi: [0087, 0063]: discloses accumulating a total amount of current at each wake-up of the processor, by adding the incremental amount of dark current in the detection cycle to a running total, where the accumulated dark current can be subtracted from the initial state of charge of the battery to determine the instantaneous state of charge).

Regarding claim 10: Shiraishi in view of Takashima teaches the apparatus for estimating the SOC according to claim 6, as discussed above, wherein the processor is configured to determine that the SOC estimation mode is the OCV estimation mode when the parking duration is equal to or greater than the predetermined reference time value (Shiraishi: [0072; Fig 8]: discloses determining, in S21, if the vehicle has been parked for a minimum time before starting the leakage current estimation process). 

Regarding claim 11: Shiraishi in view of Takashima teaches the apparatus for estimating the SOC according to claim 10, as discussed above, further comprising: 
	 a temperature measuring unit configured to measure a temperature of the battery (Shiraishi: [0050; Fig 4]: temperature sensor 43). 

Regarding claim 12: Shiraishi in view of Takashima teaches the apparatus for estimating the SOC according to claim 11, as discussed above, wherein the processor is configured to receive the temperature measurement value of the battery from the temperature measuring unit (Shiraishi: [0050; Fig 4]: discloses that the battery management unit reads the measured temperature from the sensor 43).

Shiraishi is silent with respect to
when it is determined that the SOC estimation mode is the OCV estimation mode, the processor is configured to estimate an OCV of the battery based on the both-end voltage value, the discharge current value and the temperature measurement value measured at the starting of the vehicle.
estimate the initial SOC of the battery at the starting of the vehicle based on the estimated OCV using a SOC-OCV lookup table. 

Takashima teaches a method of estimating the open circuit voltage of a vehicle battery when leakage current (“dark current”) is considered ([Abstract]) that includes 
the processor is configured to estimate an OCV of the battery based on the both-end voltage value, the discharge current value and the temperature measurement value measured at the starting of the vehicle ([0053 – 0061; Fig 7]: discloses calculating an open circuit voltage based on a model of the voltage drop, where the model uses the initial state of charge, temperature, and the measured “dark current”).
estimate the initial SOC of the battery at the starting of the vehicle based on the estimated OCV using a SOC-OCV lookup table ([0067): discloses the use of a correction table to calculate the equivalent circuit components used in the estimation of “dark current”, which is a term in the estimation of the state of charge of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shiraishi in view of Takashima to incorporate a model of the voltage drop attributable to the leakage current, resulting in a more accurate estimation of the state of charge of the battery.

Regarding claim 13: Shiraishi in view of Takashima teaches the apparatus for estimating the SOC according to claim 12, as discussed above.
Shiraishi is silent with respect to wherein 
the processor is configured to calculate an internal resistance value of the battery based on the SOC of the battery updated at a previous wake-up cycle and the temperature measurement value, and estimate the OCV of the battery based on a difference between the product of the calculated internal resistance value and the discharge current value and the both-end voltage value. 

Takashima teaches a method of estimating the open circuit voltage of a vehicle battery when leakage current (“dark current”) is considered ([Abstract]) that includes 
the processor is configured to calculate an internal resistance value of the battery based on the SOC of the battery updated at a previous wake-up cycle and the temperature measurement value, and estimate the OCV of the battery based on a difference between the product of the calculated internal resistance value and the discharge current value and the both-end voltage value ([0055]: discloses determining equivalent circuit components to model the conductive resistance Rs and the reaction resistance Rc components of the internal impedance Z of the battery.. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Shiraishi in view of Takashima to incorporate a model of the voltage drop attributable to the leakage current, resulting in a more accurate estimation of the state of charge of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Shiraishi et al., US 2013/0300425, discloses determining the state of charge of a battery while considering leakage current ([0038, 0062, 0082])
Shiraishi, US 2018/0259585, discloses periodically waking up a CPU during a vehicle parked state, and estimating the amount of battery leakage current ([0009])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857